Case: 14-14051   Date Filed: 05/13/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-14051
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:14-cr-00004-CAR-CHW-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

CHRISTOPHER PHILLIP VAUGHN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (May 13, 2015)

Before ED CARNES, Chief Judge, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-14051    Date Filed: 05/13/2015   Page: 2 of 2


      Donald L. Johstono, appointed counsel for Christopher Phillip Vaughn, has

filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Vaughn’s conviction and sentence are AFFIRMED.




                                         2